Fourth Court of Appeals
                                San Antonio, Texas
                                      March 25, 2022

                                    No. 04-22-00015-CV

                           IN THE INTEREST OF L.P., a Child

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-00365
                         Honorable Susan D. Reed, Judge Presiding


                                      ORDER

      Appellant’s second motion for extension of time to file appellant’s brief is GRANTED.
Appellant’s brief is due March 28, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court